Citation Nr: 1538396	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to September 5, 2012.

2.  Entitlement to a rating in excess of 70 percent for PTSD from September 5, 2012.   

3.  Entitlement to a higher rating for gastroesophageal reflux disease (GERD) rated as 10 percent disabling prior to September 5, 2012, and in excess of 30 percent from September 2005, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 5, 2012.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to December 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The August 2010 rating decision granted service connection for PTSD with an initial 30 percent evaluation, effective December 8, 2001.  In a January 2013 rating decision, an increased 70 percent evaluation was assigned, effective September 5, 2012, the date of a VA examination.  In April 2014, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  

The Board notes that the January 2013 rating decision also granted entitlement to a TDIU from September 5, 2012.  The Veteran has initiated an appeal as to the matter of entitlement to a TDIU prior to September 5, 2012, and offered testimony on this issue.  Although a statement of the case has not been issued, this matter is properly before the Board because in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the appellant is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Therefore, the issue is included among those currently before the Board.

The issue of entitlement to a TDIU prior to September 5, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his April 2014 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested as to the matter of entitlement to a rating in excess of 70 percent for PTSD from September 5, 2012.

2.  Prior to September 20, 2008, the Veteran's PTSD did not cause occupational and social impairment with reduced reliability and productivity.  

3.  From September 20, 2008, the Veteran's PTSD has caused occupational and social impairment, with deficiencies in most areas, but has not resulted in total occupational and social impairment.

4.  For the entire appeal period, the Veteran's GERD has caused persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; the GERD has not caused hematemesis or melena, anemia, or other symptom combinations productive of severe impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the matter of entitlement to a rating in excess of 70 percent for PTSD from September 5, 2012 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Prior to September 20, 2008, the criteria for a schedular rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  From September 20, 2008, the criteria for a schedular 70 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for a schedular rating of 30 percent, but no higher, for GERD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.20, 4.7, 4.10, 4.114, Diagnostic Codes 7346 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in November 2006 and July 2009 letters discussing PTSD, with the later letter also addressing GERD, prior to the initial adjudication of the service connection claim for PTSD and the higher rating claim for GERD.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board notes further that any timing error with respect to the notice can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial 30 percent disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of these disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the matter of entitlement to a rating in excess of 70 percent for PTSD from September 5, 2012, at his Board hearing.  The transcript of the hearing is in written form.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's PTSD claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With regard to GERD, the Veteran has appealed the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase.  Thus, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

PTSD

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In August 2001, the Veteran was afforded a VA examination.  At that time, he reported insomnia.  At that time, psychiatric functioning was intact.  Subsequent clinical records continued to document complaints of sleep disturbance.  In addition, the Veteran reported that he was awakened due to war memories.  In August 2005, it was noted that the Veteran should be referred for a PTSD screening evaluation by the mental health clinic.  The Veteran also underwent a sleep study, but it revealed no sleep disorder; however, the Veteran continued to report interrupted sleep.  In March 2006, the impression was anxiety disorder, partial versus full PTSD, and insomnia.  Mental status examination revealed that the Veteran was clean, cooperative, and presented with normal eye contact.  His psychomotor activity was normal.  His mood was fine at that time.  His affect was full and euthymic.  His speech and thought content were both normal.  He was alert and oriented in all spheres.  The Veteran did not have any hallucinations, delusions, suicidal ideation or homicidal ideation.  The Veteran's memory was intact and his fund of knowledge was appropriate.  His insight was fair and judgment intact.  His GAF was 55 to 60.  His insomnia was noted to be secondary to his psychiatric impairment.  A May 2006 evaluation was consistent with the March 2006 evaluation. 

In May 2006 correspondence, the Veteran described his poor sleep and vivid nightmares of military experiences.  He emphasized his problems with sleep stating that even while still in the military, he would sleep for as little as one hour per night.  Thereafter, the diagnoses were continued.  In October 2008, the Veteran reported difficulty sleeping and anxiety nightmares.  He had dreams about inservice stressful experiences as well as intrusive thoughts.  He had started taking Ambien to help with sleep.  Mental status examination revealed that the Veteran was properly dressed and groomed.  He did not show any psychomotor agitation or retardation.  He did appear anxious.  His speech and thought processes were normal.  He was not delusional and there were no hallucinations.  His affect was mood congruent.  He was in control of his impulses without suicidal or homicidal ideation.  He was oriented in all spheres.  His memory was intact and his fund of knowledge was good.  His insight and judgment were not impaired.  The diagnoses were anxiety disorder, probable PTSD, and sleep disorder; and his GAF was 53.  Thereafter, additional psychological testing was performed which yielded consistent symptoms, particularly sleep disturbance and daytime fatigue.  There was some evidence of re-experiencing and hyperarousal, but they were insufficient to support a full diagnosis of PTSD at that time.  

A letter was received from the Veteran's mother dated September 20, 2008, in which she described her son's sleep impairment.  She also indicated that he said that he liked to be alone.  She reported that the Veteran appeared to have little direction and regretted his military service.  She further stated that he had lost his job.  

In a May 2009 letter, the Veteran's VA physician indicated that the Veteran had an anxiety disorder/probable PTSD with depression.  He exhibited poor concentration, sleep disturbance, anxiety and intrusive thoughts of inservice military trauma, academic limitations due to his sleep disturbance and other symptoms which required a teaching experience close to his home (the examiner further recommended a part-time practicum to accommodate the Veteran's treatment in the PTSD clinic).  

Thereafter, statements were received from fellow service members of the Veteran which described inservice experiences including trauma experienced by the Veteran.  

In February 2010, the Veteran reported feeling stressed and depressed at time.  His mental status examination was in line with prior tests, but the Veteran also reported having passive suicidal thought.  His GAF was 47.

In a private April 2010 report, it was noted that the Veteran had major depression, moderate, with a GAF of 47.  His insomnia was also noted.  Later, also in April 2010, the Veteran reported that he felt agitated because he could not relax.  He was having auditory hallucinations and could see himself dying.  He related that he had been addicted to the Ambien and other drugs, but was told that they were not addictive.  His mental status evaluation was cognitively consistent with prior testing, but he now reported depression.  The examiner reported a lower GAF of 47.  In an addendum, the examiner clarified that the Veteran had PTSD.  In May 2010, the private examiner noted that the Veteran seemed somewhat anxious, sad, and socially isolated.  His mood was depression and he had occasional suicidal ideation, with no plan.  A June 2010 VA evaluation was mostly consistent with prior examinations regarding cognition, but there were new symptoms reported.  It was noted that the Veteran was living at a camp ground and working as a camp site counselor, sharing a cabin with several other counselors.  A new finding was that the Veteran had obsessional and ritualistic behavior.  He also had panic attacks and was depressed and anxious.  He described nightmares and flashbacks.  He avoided talking about his problems to people and encountering television programs which reminded him of it.  He had difficulty getting close to people and showing attention.  He had difficulty falling asleep and staying sleep.  He was irritable so he avoided others.  He was started easily and had hyperarousal all the time.  The diagnosis was PTSD and the GAF was 50.  The examiner opined that the Veteran's sleep disorder and insomnia were related to the PTSD.

The Veteran was seen again in October 2010.  It was noted that the Veteran had poor coping skills.  His GAF had reduced to 45.  In August 2012, the Veteran admitted that he had begun drinking and was having difficulty finding a job.  He had a strong desire to teach.  He was frustrated about his inability to handle his issues in social and working situations.  

In September 2012, the Veteran was afforded a VA examination.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  He did not have total occupational and social impairment.  It was noted that the Veteran had earned a Master's degree in education in 2009 and then had a teaching position until April 2012.  However, there had been two incidents at work that had led to his inability to teach school again.  His current symptoms included a depressed mood, anxiety, suspiciousness, panic attacks more than one a week, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including a worklike setting, and suicidal ideation.  The examiner noted that the Veteran was not functioning sufficiently well to maintain employment at this time.  He showed signs of extreme anxiety and social isolation.  He had been unable to maintain previous employment as a high school teacher.  The Veteran also had a diagnosis of a panic disorder.  

Prior to September 5, 2012, the Veteran has been assigned a 30 percent rating.  A review of the record; however, showed that the Veteran's PTSD has progressively worsened.  There are few psychiatric records prior to 2005, although there are records documenting sleep disturbance.  The subsequent records dated prior to September 2008 reflected intact cognition and general functioning on clinical examinations.  The GAF score reflected no more than moderate impairment, consistent with the assigned 30 percent rating.  The Veteran's sleep impairment is specifically considered within that rating.  In sum, the Veteran was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

However, on September 20, 2008, the Veteran's mother described deterioration in the Veteran's functioning which was substantiated in the clinical records that followed.  Also, the Board notes that she is competent to provide her observations, particularly as the Veteran's parent.  During the next few years, the Veteran's GAF score fell to the mid-40's, reflecting serious impairment.  His intrusive thoughts of service increased and his ability to function socially and industrially decreased.  He began exhibiting obsessional and ritualistic behavior and had some auditory hallucinations as well as suicidal ideation.  He exhibited depression and became dependent on his sleep medication.  He also began drinking alcohol regularly and had problems with employment, even though he had earned a Master's degree.  Due to these problems, he became increasingly irritable.  

Accordingly, the Board finds that the Veteran has shown, since September 20, 2008, occupational and social impairment with deficiencies in most areas.  However, the Veteran has not had during the appeal period total occupational and social impairment.  The Veteran has not had gross impairment in thought processes or communication.  He has not suffered from persistent delusions or hallucinations.  His behavior has not been grossly inappropriate.  He has consistently been able to perform activities of daily living, including maintenance of minimal personal hygiene as adequate hygiene has always been shown on examination.  He has always been oriented in all spheres.  The Veteran has never had memory loss for names of close relatives, own occupation, or own name.  Further, he has not exhibited similar symptoms to those provided in the rating schedule, of similar severity, frequency, and duration" such that a 100 percent schedular rating would be in order.  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 70 percent rating, but no higher, are met from September 20, 2008.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent from September 20, 2008, but the preponderance of the evidence is against a rating in excess of 30 percent prior to that date and in excess of 70 percent from that date.  

GERD

The Veteran's GERD is rated by analogy under Diagnostic Code 7346, which rates hiatal hernia.  See 38 C.F.R. § 4.20.  Diagnostic Code 7346 provides a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114. 

In June 2009, correspondence was received the Veteran in which he asserted that his GERD was worse.  However, although the Veteran was receiving regular VA treatment, there are no contemporaneous records showing complaints related to GERD.  The prior records, dated years before in 2005, showed no specific complaints other than avoiding certain types of food.  VA clinical records dated after the Veteran's correspondence reflect that on August 8, 2011, the Veteran reported having dysphagia, choking with swallowing, and heartburn.  

In September 2012, the Veteran was afforded a VA examination.  Currently, the Veteran reported that he had difficulty swallowing, choking at times, and also involuntary vomiting which relieved the pressure, but caused the Veteran to eat less and have weight loss.  With regard to symptoms, the Veteran reported persistent recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm of shoulder pain, and sleep disturbance caused by esophageal reflux.  His symptoms occurred 4 or more times per year and lasted for 10 days or more.  The Veteran did not have anemia, but did have weight loss and had lost about 11 pounds.  He had nausea with the GERD attacks and also had recurrent vomiting.  He did not have hematemesis or melena.  He did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  A CBC was performed, but there were no significant findings or results.  The GERD condition was noted to be active.

At his hearing, the Veteran indicated that he had dysphagia, esophageal spasm, and fluctuating weight loss.  He indicated that he had experienced chest pain and occasional arm pain, which he thought of as a gas attack.  The Veteran related that he had experienced his symptoms the whole time.

In affording the Veteran all reasonable doubt, the Board finds that a 30 percent rating, but no higher, is warranted for the entire appeal period.  There is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  While the Veteran only reported occasional arm pain, the Veteran's symptoms most nearly approximate this level of severity.  The higher 60 percent rating is not warranted because although the Veteran had described pain, some vomiting, and weight loss, he has never had hematemesis or melena, anemia, or other symptom combinations productive of severe impairment of health.  The VA examiner indicated that the Veteran's GERD did not affect physical or sedentary employment; thus severe impairment of health was not shown.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent for the entire appeal period, but the preponderance of the evidence is against a rating in excess of 30 percent.  


Extraschedular Considerations

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD and GERD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment beyond what is specifically described in the rating criteria already.  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

The issue of entitlement to a rating in excess of 70 percent for PTSD from September 5, 2012, is dismissed.

Prior to September 20, 2008, entitlement to a rating in excess of 30 percent for PTSD is denied.  

From September 20, 2008, entitlement to a 70 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent rating, but not higher, for GERD for the entire appeal period is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

At his Board hearing and in correspondence already of record, the Veteran described having a severe colon condition productive of persistently frequent diarrhea which has negatively impacted the Veteran's ability to work.  The Veteran contends that this condition is the result of his multiple medications for his service-connected disabilities.  Thus, the Veteran has raised a service connection issue which is "inextricably intertwined" with the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The service connection issue should be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to service connection for a colon condition to include as due to the use of medications for service-connected disabilities.  The Veteran must be notified of this decision and apprised of his procedural and appellate rights.

2.  Then readjudicate the TDIU issue on appeal.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) concerning this claim and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


